—Order, Supreme Court, New York County (Harold Tompkins, J.), entered November 5, 1998, which, in this proceeding brought pursuant to CPLR article 78 to compel respondent’s production of records pursuant to the Freedom of Information Law (FOIL), directed that the petition be dismissed and judgment be entered accordingly, unanimously affirmed, without costs.
With the original determination of respondent denying petitioner’s FOIL request, petitioner exhausted his administrative remedies triggering the four-month Statute of Limitations within which to seek judicial review (see, CPLR 217; see, Matter of Van Steenburg v Thomas, 242 AD2d 802, 803, lv denied 91 NY2d 803). Since the instant proceeding was commenced more than four months from the original determination, it was *105properly dismissed by Supreme Court as untimely. In any event, petitioner’s FOIL request lacks merit since he, inter alia, failed to provide sufficient identifying information for the requested items to be located. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.